IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 314 EAL 2014
                              :
             Petitioner       : Petition for Allowance of Appeal
                              :
                              :
         v.                   :
                              :
                              :
OMAR PEREZ,                   :
                              :
             Respondent       :


                                     ORDER


PER CURIAM


     AND NOW, this 15th day of October, 2014, the Petition for Allowance of Appeal is

QUASHED.